Martin, J.
delivered the opinion of eou.it. The plaintiff, wife of the defendant, sued for a separation of goods, and claimed a sum of $2000, which she brought him, to be paid her as a privileged debt, and by preference to Abat &, Rouzan, creditors by ment, who have sued out and levied executions on the defendant’s property. She made these creditors, and the sheriff who levied the executions, parties to the present suit, and obtained an order that the moneys made might be brought into court.
The district court decreed the separation, and that the plaintiffs should recover from the defendant the sum of $2000, but directed the plaintiffs in execution to be paid,and condemned her to the costs of her opposition. From this judgment she appealed.
Seghefs for the plaintiff, Denis for the defendant*.
’Her claim to a privilege was reiected on the r ⅛ J ground that her contract of marriage was not recorded according to the provisions of the act of 1813, which was in force at the celebration of her marriage.
The judgments on which executions have issued and been levied, are posterior in date to the repeal of the act of 1813, which was approved by the governor on the 10th of April, 1824. The oldest judgment being of the 10th of November of the same year; at that period the rights of married women did not depend oh the registry of their marriage contracts.^The plaintiff’s mortgage was after the act, in full force, and must take the preference of all younger ones.
II is therefore ordered, adjudged and decreed, that the judgment of the district court, so far as it directs the plaintiffs in execution, Abat& Rouzan, to be paid in preference to her, be annulled, avoided and reversed; and it is further ordered, that she be paid by preference to them out of the moneys in the hands of the sheriff, and that the said plaintiffs in execution pay costs in both courts.